Filed 7/22/22 Steagall v. The Alpha Epsilon Pi Foundation CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  JUSTIN STEAGALL,                                                    B308076

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. BC655418)
           v.

  THE ALPHA EPSILON PI
  FOUNDATION, INC., et al.,

           Defendants and Respondents.


     APPEAL from judgments of the Superior Court of Los
Angeles County, Elaine W. Mandel, Judge. Affirmed.
     Armen M. Tashjian for Plaintiff and Appellant.
     Cokinos│Young, Michael C. Osbourne and Jaskiran K.
Samra for Defendants and Respondents.




                             _________________________
      While at a fraternity at University of California Los
Angeles (UCLA), 18-year-old Justin Steagall drank beer and was
assaulted. Steagall sued the following fraternity-related entities
for negligence and premises liability: The Alpha Epsilon Pi
Foundation, Inc.; Alpha Epsilon Pi Fraternity, Inc.; Xi Deuteron
Chapter of Alpha Epsilon Pi Fraternity; and Zeta Beta Tau – Phi
Sigma Delta Corporation of Los Angeles (collectively, the
fraternity defendants). The fraternity defendants moved for
summary judgment on the grounds that the social host immunity
in Civil Code section 1714, subdivision (c), applied to them and
that they owed no duty of care to Steagall. The trial court
granted summary judgment in their favor, and Steagall now
appeals. We affirm the judgments.
                        BACKGROUND
I.    Steagall attends a party at the Alpha Epsilon Fraternity
       On March 28, 2015,1 Steagall was 18 years old and a high
school senior. That night, he and friends were walking around
UCLA’s fraternity row, looking for a party. On hearing music
coming from the Alpha Epsilon fraternity house, Steagall and his
friends asked if they could come in, and Gideon Wolder, who was
hosting his birthday party, told them they could. Wolder was a
fraternity member and on the fraternity’s judicial board. Alcohol
was served at the party, and Steagall played beer-pong,
consuming ten cups of beer and some vodka. At some point, a
fight broke out. When Steagall stood to see what was happening,
someone sucker punched him in the head, causing him to lose
consciousness. The person continued to beat Steagall as he lay

      1School was not in session, presumably because it was
Spring Break.




                                2
on the floor.2 The next thing Steagall recalled was waking in the
hospital.
       In 2019, Steagall sued the fraternity-related defendants,
alleging, as relevant here, causes of action for negligence and
premises liability.3 He alleged that the fraternity defendants
failed to maintain the premises in a safe condition by knowingly
serving an underaged Steagall alcohol, by not having a security
guard on the premises, by not checking partygoers’ age and
identification, and by creating a nightclub-type of atmosphere.
He further alleged that the fraternity defendants owed him a
duty to prevent fraternity members from serving him alcohol and
from being assaulted.
       Steagall named four entities: (1) Zeta Beta Tau – Phi
Sigma Delta Corporation of Los Angeles (the House Corporation),
(2) Xi Deuteron Chapter of Alpha Epsilon Pi Fraternity (the
UCLA Chapter), (3) Alpha Epsilon Pi Fraternity, Inc. (the
Fraternity), and (4) Alpha Epsilon Pi Foundation, Inc. (the
Foundation).
       The House Corporation was a nonprofit corporation
incorporated in California. It owned the premises where Steagall
was injured, leased it to members of the UCLA Chapter, and
allowed the UCLA Chapter to use the premises as a fraternity
chapter house. The House Corporation and the UCLA Chapter
did not share officers or bank accounts, and the UCLA Chapter

      2 Mikey Leiderman, who was not a member of the
fraternity, was the alleged assailant. He is not a party to this
lawsuit.
      3 Steagall alleged but did not pursue a cause of action for

intentional infliction of emotional distress against the fraternity
defendants. He also alleged a cause of action for assault and
battery against his then-unknown assailant.




                                 3
did not represent the House Corporation in dealings with third
persons. The House Corporation did not control or supervise the
UCLA Chapter’s or its undergraduate members’ day-to-day
activities and did not participate in planning Wolder’s birthday
party.
       The UCLA Chapter was permitted to use the premises as a
fraternity chapter house. Members of the UCLA Chapter leased
their individual rooms from the House Corporation.
       The Fraternity was a nonprofit corporation, incorporated in
New York, that operated a men’s college fraternal organization.
It provided education, resources, and training to future leaders of
the world’s Jewish communities. Currently, the Fraternity
recognizes over 170 local and prospective chapters in the United
States and other countries. A Supreme Council and Supreme
Board of Governors governed the Fraternity and conducted its
business, including granting and suspending chapter charters.
The Fraternity’s Supreme Constitution and Bylaws (the Bylaws)
governed each of its local chapters, including the UCLA Chapter,
but each chapter was self-governing and financially self-
sufficient, elected its own officers, established its own bylaws,
determined its method of operation, and governed its affairs
consistent with and subject to the Bylaws. Local chapters were
permitted to use the Fraternity’s name and insignia, and the
Fraternity provided chapters with educational and operational
resources to be used at the chapters’ discretion. The Fraternity
did not control or supervise the day-to-day activities of its
chapters but could discipline them for violating the Bylaws by
revoking or suspending the charter. The Fraternity and House
Corporation did not share officers or bank accounts, and the
Fraternity did not represent the House Corporation in dealings




                                 4
with third persons. The Bylaws provided that no chapter or its
members had authority to act as the Fraternity’s agent unless
such representation was in writing. The Fraternity was not
involved in Wolder’s birthday party and did not own, lease or
possess the premises where the assault occurred.
       The Foundation was a nonprofit organization incorporated
in New York that promoted the Fraternity’s values through
leadership development, partnerships with Jewish organizations,
and provided scholarships and support to the Fraternity.
However, the Foundation did not issue charters to individual
chapters; did not share office space, a bank account or employees,
officers or directors with the UCLA Chapter; did not manage,
supervise or oversee the day-to-day activities of the UCLA
Chapter; did not represent the UCLA Chapter or the House
Corporation in dealings with third parties; did not issue rules or
policies to the UCLA Chapter; had no disciplinary power over the
UCLA Chapter; and had never consented to the UCLA Chapter
acting on its behalf. The Foundation did not own, operate, lease,
rent, manage or possess the premises where Steagall was
assaulted. Also, the Foundation did not share officers or bank
accounts with the entity that owned the premises, the House
Corporation, and the House Corporation did not represent the
Foundation in dealings with third parties. The Foundation did
not participate in planning Wolder’s party or know it would take
place.
II.   The motions for summary judgment
      The four fraternity defendants filed separate motions for
summary judgment based on similar grounds. First, to the
extent the causes of action against them were based on the
provision of alcohol to Steagall, they were immune under Civil




                                5
Code section 1714, subdivision (c), the social host immunity.
Second, they were not liable for negligence because they did not
owe Steagall a duty of care. Third, they were not vicariously
liable for the actions of the UCLA Chapter, its members, or each
other. The Fraternity additionally argued it had no special
relationship with the UCLA Chapter.
       In his oppositions, Steagall first argued that the fraternity
defendants were not immune for providing alcohol to him because
Civil Code section 1714, subdivision (d), excepts claims against
parents, guardians or adults who knowingly furnish alcoholic
beverages at their residence to an underaged person. Second,
Steagall cited principles of vicarious liability, agency, and
respondeat superior to argue that each fraternity defendant was
liable for the conduct of the House Corporation and the UCLA
Chapter. Third, Steagall argued that the fraternity defendants
were liable for the UCLA Chapter’s conduct because they ratified
its conduct after the fact. As to the House Corporation, Steagall
argued it was not an absentee landlord but ran a boarding house
that doubled as a fraternity event center.4
III.   The trial court grants summary judgment.
     The motions for summary judgment were originally
scheduled to be heard in December 2019. At that time, the trial


       4Steagall also argued that defendants were responsible as
joint venturers but does not raise that argument on appeal. Also,
Steagall asked the trial court for judicial notice of a publication,
Alcohol-Related Student Deaths, posted on the internet by
CompelledToAct.com. The publication identified alcohol-related
deaths of college students nationwide from Spring 2004 to Spring
2016. The trial court denied the request for judicial notice, and
no party raises that issue on appeal.




                                 6
court issued a written tentative ruling granting the motions,
stating that the fraternity defendants had met their initial
burden of showing that Steagall could not establish duty or
breach, and Steagall had not “overcome the burden shifting with
admissible evidence.” But, on Steagall’s request, the trial court
continued the hearing to allow the parties to supplementally brief
Civil Code section 1714, subdivision (d).
      After receiving supplemental briefing and hearing oral
argument, the trial court granted the motions. The trial court
found that Civil Code section 1714, subdivision (d), did not apply
to entities like the fraternity defendants because the subdivision
referred to an “adult” and not to a “person” and because an entity
cannot have a residence.
      The trial court also rejected the theory that the fraternity
defendants were liable via a respondeat superior theory through
nonparty Wolder, stating that the mere fact that Wolder was a
member of the UCLA Chapter did not show he had actual or
apparent authority to act on its behalf. Further, there was no
evidence Wolder was acting within the scope of his authority as a
member of the UCLA Chapter’s judicial board when he gave
alcohol to Steagall.5
                               DISCUSSION
I.    Summary judgment standard of review
      Summary judgment provides courts with a mechanism to
cut through the parties’ pleadings to determine whether, despite

      5 At oral argument, the trial court noted that there was a
problem with causation because there was no link to Steagall
being served alcohol and the assault. Because defendants had
not moved on the grounds of causation, the trial court decided not
to rule on that issue.




                                7
their allegations, trial is necessary to resolve the dispute.
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843.)
The moving party bears the burden of persuasion that there is no
triable issue of material fact and it is entitled to judgment as a
matter of law. (Id. at p. 850.) A defendant can meet this burden
by showing that one or more elements of the cause of action
cannot be established or that there is a complete defense to it.
(Code Civ. Proc., § 437c, subd. (p)(2).) If the defendant meets that
burden, the burden shifts to the plaintiff to show that a triable
issue of one or more material facts exists as to the cause of action.
(Ibid.) The plaintiff may not rely on its allegations in its
pleadings to show that such a triable issue exists but must
instead set forth specific facts showing a triable issue of material
fact. (Ibid.) A triable issue of material fact exists if “the evidence
would allow a reasonable trier of fact to find the underlying fact
in favor of the party opposing the motion in accordance with the
applicable standard of proof.” (Aguilar, at p. 850.)
       We review an order granting summary judgment de novo,
considering all the evidence in the papers except that to which
objections have been made and sustained. (Sakai v. Massco
Investments, LLC (2018) 20 Cal.App.5th 1178, 1183.) We view
the evidence in a light favorable to the plaintiff as the losing
party, liberally construe the plaintiff’s evidentiary submission
while strictly scrutinizing the defendants’ showing, and we
resolve any evidentiary doubts or ambiguities in the plaintiff’s
favor. (Webster v. Claremont Yoga (2018) 26 Cal.App.5th 284,
287–288.)
II.   The social host immunity exception
       The causes of action for negligence and for premises
liability were largely based on the allegation that the fraternity




                                  8
defendants served an underaged Steagall alcohol. The fraternity
defendants argued they were immune from liability on those
causes of action under the social host immunity in Civil Code
section 1714, subdivision (c). The trial court agreed. Steagall
now contends that the trial court erred as a matter of law
because the exception to the immunity in subdivision (d) of Civil
Code section 1714 applied to the fraternity defendants. We
disagree.
       Decades ago, our Legislature changed the nature of tort
liability for those who provide alcoholic beverages in social
settings by granting such providers sweeping civil immunity.
(Allen v. Liberman (2014) 227 Cal.App.4th 46, 53 (Allen).) The
Legislature thus added section 1714, subdivision (c), to the Civil
Code, which provides that “no social host who furnishes alcoholic
beverages to any person may be held legally accountable for
damages suffered by that person, or for injury to the person or
property of, or death of, any third person, resulting from the
consumption of those beverages.” (See also Bus. & Prof. Code,
§ 25602, subd. (b) [providing immunity from civil liability for
selling, serving or furnishing alcoholic beverages to obviously
intoxicated person].) This social host immunity applies to the
failure to supervise people who drink alcohol at social events.
(Allen, at p. 54.)
       There is an exception to the social host immunity. A
“parent, guardian, or another adult” who “knowingly furnishes
alcoholic beverages at his or her residence to a person whom he
or she knows, or should have known, to be under 21 years of age,”
may be held legally accountable to a person suffering damages
resulting from consuming those beverages. (Civ. Code, § 1714,
subd. (d)(1).)




                                9
       Steagall argues that this exception applies to the fraternity
defendants. His argument hinges on the meaning of “parent,
guardian, or another adult.” (Civ. Code., § 1714, subd. (d)(1).)
According to him, corporate entities like the fraternity
defendants are “another adult.” According to the fraternity
defendants and the trial court, corporate entities are not “another
adult”; rather “another adult” must be a natural person. The
matter for us therefore is one of statutory interpretation.
       In cases involving statutory interpretation, our
fundamental task is to determine the Legislature’s intent, so as
to effectuate the law’s purpose. (People v. Ruiz (2018) 4 Cal.5th
1100, 1105; 1500 Laurel Owner’s Assn., Inc. v. Appellate Division
of Superior Court (2018) 28 Cal.App.5th 1146, 1151.) We begin
by examining the statute’s words, giving them their usual and
ordinary meaning, because the words generally are the most
reliable indicator of legislative intent. (1500 Laurel, at p. 1151.)
If unambiguous, the plain meaning of the statutory language
controls, and we need go no further. (Ibid.) Ultimately, we
choose the construction comporting most closely with the
legislators’ apparent intent, with a view to promoting the
statute’s general purpose, rather than defeating it. (Ibid.)
       Here, the language at issue is “parent, guardian or another
adult.” (Civ. Code., § 1714, subd. (d)(1).) “Adult” generally refers
to a natural person over a certain age, usually 18 years. (See,
e.g., Fam. Code, §§ 6500 [minor is individual under 18], 6501
[adult is individual 18 or older]; Ed. Code, § 52610 [adult for
purposes of crediting attendance from state school fund is a
person 18 years or older]; Prob. Code, § 3901, subd. (a) [adult for
purposes of Uniform Transfers to Minors Act is person 18 years
or older].) Corporate entities, however, have no age and are not




                                10
characterized as adults or children. Further, the word “another”
in front of adult shows that the adult must be like or similar to a
parent or guardian of a minor. Given that a natural person is a
parent or guardian of a minor, it follows that “another adult”
must also be a natural person, i.e., someone who is responsible
for a minor.
       Civil Code section 1714, subdivision (d)(1), also refers to
knowingly furnishing alcoholic beverages at “his or her
residence.” (Italics added.) In this context, residence clearly
refers to a person’s home, where natural people live. Corporate
entities do not have homes or residences as such. They may own
property and have places of incorporation or reside in a state, but
that is clearly not what the statute is referring to when it uses
the term “residence” as a place where alcohol can be served. On
its face, the subdivision is therefore limited to natural persons
and excludes corporate entities.
       Limiting Civil Code section 1714, subdivision (d), in this
manner makes sense in the overall context of the statute’s
general purpose. As we have said, the Legislature, via Civil Code
section 1714, subdivision (c), in 1978, limited tort liability for
social hosts who supply alcohol to a person. (Allen, supra, 227
Cal.App.4th at p. 53.) Thereafter and in response to alcohol-
related deaths of minors and others under the legal drinking age,
the Legislature, in 2010, created the exception in Civil Code
section 1714, subdivision (d). Given that children and people
under the legal drinking age were the target of the protections
afforded by that exception, it makes sense that parents and
guardians and like adults who socially host children at parties,
sleepovers, and other get togethers would be the subjects of the




                                11
exception. Stated otherwise, the exception is aimed at preventing
adults from giving minors alcohol at social events.
      And although we have no need to turn to legislative history
where, as here, the face of the statute is unambiguous (see, e.g.,
People v. Borynack (2015) 238 Cal.App.4th 958, 962 [if statute
susceptible of more than one reasonable interpretation, we may
look to legislative history to aid interpretation]), legislative
history supports our conclusion. As the court in Allen, supra, 227
Cal.App.4th at pages 50, 55 and footnote 3, said, Civil Code
section 1714, subdivision (d), was enacted partly in response to
the tragic death of 16-year-old Shelby Allen after she drank 16
shots of vodka in one hour during a sleepover at a friend’s house.
“According to an Assembly bill analysis of Assembly Bill No. 2486
(2009–2010 Reg. Sess.) as amended on June 29, 2010, it appears
the statute was amended as the result of Shelby’s death. The bill
analysis provides: ‘In support of the narrow approach taken in
the bill, the author underscores the measure is not about
somehow imposing “automatic liability” on any adult who may
have inadvertently provided access to alcohol by a minor. The bill
simply removes the absolute bar to any potential liability in any
situations for adult social hosts who knowingly provide alcohol to
minors. Under the bill, the families of a minor injured or killed
by alcohol will still need to prove in court all the elements of
negligence—that an adult social host, as narrowly defined below,
breached his or her responsibility to uphold the law, knowingly
provided alcohol to the child, and injuries or death thereby
resulted from this action. [¶] . . .’ (Assem. Conc. Sen. Amends. to
Assem. Bill No. 2486 (2009–2010 Reg. Sess.) as amended June
29, 2010, p. 2[ ].) The bill analysis added: ‘. . . [¶] Shelby’s
tragic death is just one example of the devastating consequences




                                12
that can follow underage drinking. As a result, many groups . . .
recommend our legal system should discourage parents from
allowing underage drinking in the home, and they strongly
support the establishment and enforcement of targeted social
host laws like the one proffered in this measure to reduce access
to alcohol by underage youth.’ ” (Italics added.) Legislative
history therefore supports our conclusion that the exception in
subdivision (d) is targeted at natural persons, in particular,
parents, guardians and other adults who often have the care of or
host children at social events.
       To support his argument to the contrary that “adult”
includes corporate entities, Steagall cites Business and
Professions Code section 5219, which provides that a “person”
includes a “natural person, firm, cooperative, partnership,
association, limited liability company, and corporation.” As is
evident, however, that section is part of the Business and
Professions Code and, specifically, the Outdoor Advertising Act
(OAA) (Bus. & Prof. Code, 5200 et seq.). For the purposes of the
OAA, a person includes corporate entities. Steagall cites no
authority—other than general principles concerning statutory
interpretation—that the specific definition of a person applicable
to the OAA has been imported into Civil Code section 1714,
subdivision (d). If that were the case, then why wouldn’t it be
imported into all of California’s codes and acts?
       We therefore find that the trial court did not err as a
matter of law in finding that the exception to the social host
immunity in Civil Code section 1714, subdivision (d), for adults
who provide alcohol to a person under 21 years did not apply to
the fraternity defendants.




                               13
III.   Negligence and premises liability causes of action and the
       House Corporation and the UCLA Chapter 6
      The negligence and premises liability causes of action were
based on Wolder’s provision of alcohol to the underaged Steagall,
the third party’s assault on Steagall, the failure to check guests’
identification at the party, and the failure to have a security
guard at the party. After setting forth applicable principles, we
explain why the trial court properly found that no triable issue of
material fact existed as to the House Corporation and the UCLA
Chapter.
       A. General principles of negligence and premises liability
      A plaintiff suing for negligence must prove duty, breach of
duty, causation, and damages. (Barenborg v. Sigma Alpha
Epsilon Fraternity (2019) 33 Cal.App.5th 70 (Barenborg).)
Although the general rule is that everyone has a duty to act with
reasonable care under the circumstances (Regents of University of
California v. Superior Court (2018) 4 Cal.5th 607, 619), there is
no general duty to act to protect others from a third party’s
conduct (Barenborg, at p. 76). An exception exists where the
defendant had a special relationship with the plaintiff or the




       6Although Steagall alleged the causes of action against all
fraternity defendants, he states in his reply brief on appeal that
the premises liability cause of action applies only to the House
Corporation “directly and to the others vicariously.” Elsewhere
in his briefs, he appears to raise liability for direct negligence and
premises liability as to the House Corporation and the UCLA
Chapter. We therefore address direct liability on these causes of
action as to the House Corporation and the UCLA Chapter only.




                                 14
third party.7 (Ibid.) “ ‘The relationship between a possessor of
land and an invitee is a special relationship giving rise to a duty
of care.’ ” (Hanouchian v. Steele (2020) 51 Cal.App.5th 99, 107
(Hanouchian).)
       Landowners generally owe a duty to maintain their
property in a reasonably safe condition, and an exception to this
general rule will be made when a public policy clearly supports it.
(Ann M. v. Pacific Plaza Shopping Center (1993) 6 Cal.4th 666,
674, disapproved on another ground by Reid v. Google, Inc. (2010)
50 Cal.4th 512, 527, fn. 5.) Public policy generally precludes
landlord liability for a dangerous condition coming into existence
after possession of the premises has passed to a tenant in the
absence of the landlord’s actual knowledge of the dangerous
condition. (Garcia v. Holt (2015) 242 Cal.App.4th 600, 604.)
Otherwise, Rowland v. Christian (1968) 69 Cal.2d 108, 112 to 113
(Rowland), sets forth the factors to balance when determining
whether an exception to the general rule of liability should be
made: “foreseeability of harm to the plaintiff, the degree of
certainty that the plaintiff suffered injury, the closeness of the
connection between the defendant’s conduct and the injury
suffered, the moral blame attached to the defendant’s conduct,
the policy of preventing future harm, the extent of the burden to
the defendant and consequences to the community of imposing a
duty to exercise care with resulting liability for breach, and the
availability, cost, and prevalence of insurance for the risk
involved.” (See also Hanouchian, supra, 51 Cal.App.5th at
p. 107.) The two most important considerations are foreseeability

      7 Another exception is where the defendant voluntarily
undertook to act to protect another (the negligent undertaking
doctrine). (Barenborg, supra, 33 Cal.App.5th 76.)




                                15
and the extent of the burden on the defendant, and in cases
where the burden of preventing future harm is great, a high
degree of foreseeability may be required. (Id. at p. 108.)
       To determine duty, a court should first identify what
specific measures the plaintiff claims the defendant should have
taken to prevent the harm. (Hanouchian, supra, 51 Cal.App.5th
at p. 108.) Second, how financially and socially burdensome
would those measures be on a landlord or possessor of property?
(Ibid.) And third, what was the third party conduct that the
plaintiff claims the proposed measures could have prevented and
how foreseeable was this conduct? (Ibid.)
       Hanouchian analyzed these three factors in a context
similar to the one we face here. In that case, sorority members at
a California university hosted an open party (a party with
unrestricted access by nonmembers without invitation where
alcohol is present) at their off-campus residence. (Hanouchian,
supra, 51 Cal.App.5th at p. 104.) Two men attacked the plaintiff
at the party. The plaintiff sued the sorority members for
negligence based on their failure to follow the university’s and
the fraternal organizations’ risk management protocols. (Id. at
p. 103.) Those protocols required sororities to limit the type and
amount of alcohol served, to provide security, to have an
approved guest list, and to comply with risk management
policies, which precluded open parties. (Id. at pp. 103–104, 109.)
Further, the protocols were developed in response to prior
incidents involving violence and unlimited alcohol. The plaintiff
in Hanouchian, at page 109, claimed that the sorority members
should have had a security guard, vetted attendees, and abided
by the risk management policies. The trial court rejected those




                               16
claims and sustained the sorority members’ demurrers without
leave to amend.
       On review, the Court of Appeal noted that a property owner
may have a duty of care to take reasonable steps to protect
persons on its property from physical harm caused by a third
party’s foreseeable criminal act. (Hanouchian, supra, 51
Cal.App.5th at p. 107.) That being said, providing security
guards and vetting attendees are “highly burdensome measures
that require a heightened degree of foreseeability.” (Id. at p. 109;
accord, Delgado v. Trax Bar & Grill (2005) 36 Cal.4th 224, 244–
246 [bar owner had no duty to provide security guard to prevent
assaults, despite evidence of a few prior altercations between
patrons]; Ann M. v. Pacific Plaza Shopping Center, supra, 6
Cal.4th at p. 679 [hiring security guard rarely will be merely a
minimal burden]; Melton v. Boustred (2010) 183 Cal.App.4th 521,
540–541 [heightened degree of foreseeability of assault must be
shown before homeowner who had open party can be required to
limit or vet guest list].) The burden of hiring security guards is
so extreme that the requisite degree of foreseeability to trigger
that burden will rarely, if ever, be established in the absence of
evidence of prior similar incidents. (Melton, at p. 539.)
       Thus, in Hanouchian, allegations of past violence were
insufficient to establish that the assault was highly foreseeable or
to evidence actual knowledge sufficient to give rise to a duty to
prevent third party criminal conduct. (Hanouchian, supra,
51 Cal.App.5th at pp. 111–113.) Rather, a defendant has no duty
to take steps to prevent or respond to third party crime based on
constructive knowledge or information that the defendant should
have known. (Id. at p. 112.) Knowledge of prior incidents at
fraternity parties establishes only “ ‘general knowledge of the




                                17
possibility of violent criminal conduct’ ” and does not suffice to
make it highly foreseeable a criminal assault would occur at a
specific party. (Id. at p. 113.) Accordingly, the Court of Appeal
affirmed the judgment in the sorority members’ favor.
      B. Steagall failed to raise a triable issue of material fact.
      Here, the House Corporation owned the premises, which it
leased to individual members of the UCLA Chapter. The UCLA
Chapter was further permitted to use the premises as a
fraternity chapter house. As such, Steagall alleged that these
defendants had a duty to provide a security guard at Wolder’s
party, to prevent underage drinking, and to vet guests. However,
such measures are highly burdensome and will not be imposed on
a landowner or possessor of property in the absence of a high
degree of foreseeability. (See, e.g., Hanouchian, supra, 51
Cal.App.5th at p. 108.)
      Steagall, however, failed to present any evidence that his
assault was highly foreseeable to the House Corporation and the
UCLA Chapter. He instead relied on general allegations in his
complaint, the Bylaws and risk management policies, and
common sense. A plaintiff may not, however, rely on his
complaint’s allegations but instead must show specific facts to
defeat summary judgment. (Code Civ. Proc., § 437c, subd. (c).)
And while the Bylaws and risk management policy address open
parties and alcohol use, they are nonetheless insufficient to show
there existed a high degree of foreseeability that a criminal
assault would occur at Wolder’s birthday party and thus to raise
a triable issue of fact as to the issue of duty by the House
Corporation. (See Hanouchian, supra, 51 Cal.App.5th at
pp. 110–111 [fraternal organizations’ guidelines and protocols did




                                 18
not impose greater legal duty on sorority members than statutory
or common law otherwise allowed].)
      Finally, Steagall dismisses his obligation to produce
evidence to create a triable issue of material fact that there was a
high degree of foreseeability a criminal assault would occur at the
premises by implying it is a matter of common sense. Steagall
did not produce evidence of any past incidents of violence at the
UCLA Chapter or of its and the House Corporation’s actual
knowledge of any such incidents. And while he does state that
Wolder was a member of the UCLA Chapter’s judicial board,
which adjudicated issues such as fights between members and
breaches of conduct, it is unclear what the link is between
Wolder’s status and foreseeability. There is no evidence, for
example, about what Wolder might have learned as a member of
the judicial board that might establish such a link.
      Instead, Steagall offhandedly asserts that it doesn’t “take a
rocket scientist to figure out that uncontrolled consumption of
alcohol and drugs, in a party where a bunch of young men and
women are drinking, getting high and partying, bad things such
as violent attacks, fights, rapes, etc., are foreseeable.” We agree:
this was not a matter of rocket science; it was a matter of
evidence. While we are not cavalier about the sentiment
underlying Steagall’s remark—that drinking and criminal
behavior can occur at fraternity parties—there is no recognized
special relationship between fraternity members who have been
told not to engage in certain behaviors and partygoers that would
permit imposing a greater or more burdensome duty on fraternity
members solely because of their membership and training.
(Hanouchian, supra, 51 Cal.App.5th at p. 110.) Stated otherwise,
what may be common sense is insufficient to establish the duty




                                19
Steagall seeks here to impose. (See Melton v. Boustred, supra,
183 Cal.App.4th at p. 538 [foreseeability of criminal assault
cannot be established by common sense notion that open
invitation to party would result in injury].)
      In the absence of evidence relevant to establish the high
degree of foreseeability needed to impose a duty, summary
judgment was properly granted.
IV.   Vicarious liability
      Steagall posits an alternative theory why the fraternity
defendants should be liable for negligence and premises liability:
Wolder was their agent and, as such, vicariously liable through
him.
      A. General principles
       An agency is created when an agent represents another,
called the principal, in dealings with third persons. (Civ. Code,
§ 2295.) “A corporation may be held vicariously liable as a
principal for the torts of its agents.” (Secci v. United Independent
Taxi Drivers, Inc. (2017) 8 Cal.App.5th 846, 855.) Agency can
arise by virtue of an express agreement, such as where the agent
is employed by the principal, or from the manifestation of consent
by one person to another that the other shall act on the person’s
behalf and subject to the person’s control, and consent by the
other so to act. (Ibid.; van’t Rood v. County of Santa Clara (2003)
113 Cal.App.4th 549, 571.) The principal must in some way
indicate the agent is to act for the principal, and the agent must
act or agree to act on the principal’s behalf, subject to the
principal’s control. (Secci, at p. 855.) The essential characteristic
of agency is control. (Ibid.) Although agency is generally a
question of fact, where the facts are undisputed, the existence of




                                 20
an agency may be determined as a matter of law. (Emery v. Visa
Internat. Service Ass’n (2002) 95 Cal.App.4th 952, 960.)
       Barenborg, supra, 33 Cal.App.5th 70, involved similar facts
and issues concerning the direct and vicarious liability of a
national fraternity.8 The plaintiff in that case was injured when,
while intoxicated, she fell off a dancing platform at a party hosted
by the California Gamma fraternity (Cal. Gamma), a local
chapter of the national fraternity. (Id. at pp. 73–74.) She sued
the national fraternity for negligence. The national fraternity
had bylaws that were binding on local chapters, including Cal.
Gamma. Under the bylaws, the national fraternity granted
charters to local chapters, allowed them to use the national
fraternity’s insignia and name, and provided resources to local
chapters. (Id. at pp. 73–74.) The bylaws also required local
chapters to pay dues, submit reports, and allow inspections. But
the bylaws also said that local chapters were “ ‘virtually
independent,’ ” had complete control of their own activities, and
had no authority to act for or to bind the national fraternity.
(Id. at p. 74.) Still, the national fraternity had authority to
discipline individual members and local chapters and to suspend
or revoke a charter. The national fraternity’s risk-management
policy, which was also binding on local chapters and individual
members, prohibited open parties and serving alcohol to
underage and obviously intoxicated individuals.
       The trial court granted summary judgment in the national
fraternity’s favor, finding it owed no duty of care to the plaintiff
and was not vicariously liable for Cal. Gamma’s actions. In
affirming that ruling, the Court of Appeal surveyed authority

      8Although cited by the fraternity defendants in the trial
court and on appeal, Steagall ignores Barenborg.




                                21
from other jurisdictions relevant to the existence of a special
relationship between a national fraternity and its local chapters.
(Barenborg, supra, 33 Cal.App.5th at pp. 78–79.) That survey
showed two themes running through the case law. First, “the
existence of general policies governing the operation of local
chapters and the authority to discipline them for violations does
not justify imposition of a duty on national fraternities.” (Id. at
p. 79.) Second, because national fraternities cannot monitor the
day-to-day activities of local chapters contemporaneously, courts
have concluded that absent an ability to do so, there can be no
duty to control. (Ibid.) Barenborg thus observed, “Absent an
ability to monitor the day-to-day operations of local chapters, the
authority to discipline generally will not afford a national
fraternity sufficient ability to prevent the harm and thus will not
place it in a unique position to protect against the risk of harm.”
(Id. at p. 80.)
       Barenborg applied these principles to the plaintiff’s theory
that Cal. Gamma was the national fraternity’s agent and, as
such, vicariously liable. The Court of Appeal found that the
record permitted no reasonable inference that the national
fraternity had a sufficient right to control Cal. Gamma’s day-to-
day activities. (Barenborg, supra, 33 Cal.App.5th at p. 85.) The
court cited the national fraternity’s bylaws providing that the
national fraternity had no power to control local chapters’
activities or operations, that local chapters were virtually
independent of the national fraternity and had complete control
of their activities subject to certain duties, and that local chapters
had to make their own arrangements as to living quarters.
(Ibid.) Barenborg, at page 86, also disagreed that the national
fraternity’s rules, risk management policies, and disciplinary




                                 22
powers were sufficient to establish agency: the existence of such
standards regulating aspects of local chapters’ activities,
including disciplinary powers, “did not amount to a right to
control” the local chapter’s “day-to-day operations or the physical
details of a party.”
      B. Forfeiture
       Based on cursory cites to agency law, Steagall’s argument
appears to be that all fraternity defendants were Wolder’s
principal and he, their agent. As an initial matter, this argument
is problematic because Steagall does not distinguish between the
four fraternity defendants vis à vis any relationship with Wolder
or each other. He presents no evidence or argument that any
specific fraternity defendant, for example, had any
communication with Wolder, participated in Wolder’s birthday
party, or knew about the party. In short, Steagall has not
delineated how each individual fraternity defendant controlled
Wolder or the UCLA Chapter such that an agency relationship
was created.
       This failure to support contentions with reasoned argument
and citations to authority and to the record renders the
contention forfeited. (See generally Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1246; Badie v. Bank of America (1998) 67
Cal.App.4th 779, 784–785; Landry v. Berryessa Union School
Dist. (1995) 39 Cal.App.4th 691, 699–700 [points perfunctorily
raised on appeal without adequate analysis and authority may be
treated as abandoned]; Cal. Rules of Court, rule 8.204(a)(1)(B).)
Where, as here, a party fails to make a reasoned argument,
stating instead bare conclusions without supporting them in the
context of the record and authority, we do not make arguments
for parties.




                                23
        In addition, Steagall argued in his reply brief on appeal
that the fraternity defendants were alter egos of each other.
However, we generally do not consider a contention raised for the
first time in a reply, partly because the respondent had no
opportunity to address it. (Reichardt v. Hoffman (1997) 52
Cal.App.4th 754, 764.) Moreover, Steagall cited no evidence to
show the unity of interest between the fraternity defendants that
alter ego requires. (See generally Sonora Diamond Corp. v.
Superior Court (2000) 83 Cal.App.4th 523, 538 [alter ego requires
unity of interest and ownership between corporation and its
equitable owner such that separate personalities don’t exist].)
We decline to address any alter ego theory.
        Notwithstanding forfeiture, we address vicarious liability
on the merits.
      C. The Fraternity
       Relying on Barenborg, the Fraternity here argued that it
satisfied its burden of establishing there was no triable issue of
material fact that the UCLA Chapter and its individual members
were not the Fraternity’s agents. The Fraternity thus points out
that its Bylaws and risk management policy contained similar
provisions to the bylaws and policies in Barenborg. The Bylaws,
for example, empowered the Fraternity to revoke or suspend
charters and to expel fraternity brothers and addressed alcohol
use by prohibiting open parties, serving alcohol to minors, and
playing drinking games. And although the Bylaws did not
expressly provide that local chapters control their own activities
and had no authority to act for or to bind the Fraternity, its chief
executive officer declared that local chapters govern their own
affairs, the Fraternity did not control or supervise the UCLA
Chapter’s day-to-day activities, and local chapters and their




                                 24
members had no authority to act as the Fraternity’s agent unless
the representation was in writing signed by the Fraternity. This
was sufficient to shift the burden to Steagall.
       In response, Steagall merely cited back to the Bylaws and
risk management policy. He otherwise produced no evidence that
the Fraternity controlled the UCLA Chapter or Wolder. In the
absence of such evidence, the Bylaws and risk management
policies were insufficient to raise a triable issue of material fact
that Wolder or the UCLA Chapter were agents of the Fraternity.
(See generally Barenborg, supra, 33 Cal.App.5th at p. 85.)
      D. The Foundation
       This conclusion applies with perhaps greater force to the
Foundation, whose relationship to local chapters like the UCLA
Chapter is more attenuated. The Foundation’s main purpose was
to promote the Fraternity’s values through leadership
development, partnerships with Jewish organizations, and
providing support. As such, the Foundation did not issue
charters or rules and policies applicable to the UCLA Chapter;
had no daily communications with the UCLA Chapter; had no
power to discipline the UCLA Chapter and its members; did not
manage, supervise or oversee the UCLA Chapter’s and its
members’ day-to-day activities; and no local chapter or its
members had authority to act as the Foundation’s agent. By
failing to respond to this evidence, Steagall failed to raise a
triable issue of material fact as to the Foundation’s vicarious
liability for Wolder’s conduct.
      E. The House Corporation
       We have already discussed above why there was an
insufficient showing that the House Corporation was directly




                                25
liable for negligence and premises liability. As for its alleged
vicarious liability, the House Corporation’s President declared
that while it owned the premises where Steagall was injured, it
leased rooms to members of the UCLA Chapter and allowed the
UCLA Chapter to use the premises as a fraternity chapter house.
The House Corporation did not control or supervise the UCLA
Chapter’s and its members’ day-to-day activities and, specifically,
did not participate in planning Wolder’s birthday party. This
evidence was sufficient to shift the burden of producing evidence
to Steagall.
       He, however, did not introduce any evidence to create a
triable issue of material fact. There was no evidence, for
example, that people had been injured at parties at the UCLA
Chapter in the past, that the UCLA Chapter or any of its
members had been disciplined in the past, or that the House
Corporation knew about any prior incidents or discipline. In the
absence of such evidence, a triable issue of material fact could not
be created that the House Corporation, as landlord, was
vicariously liable for Wolder’s conduct. (See, e.g., Melton v.
Boustred, supra, 183 Cal.App.4th at pp. 537–538 [requisite high
degree of foreseeability will rarely be proven in absence of prior
similar incidents in cases involving liability for third party’s
criminal conduct].)
      F. The UCLA Chapter
     The House Corporation leased individual rooms at the
premises to members of the UCLA Chapter, and the UCLA
Chapter was allowed to use the premises as a fraternity chapter
house. As such, Steagall broadly contends that Wolder was the
UCLA Chapter’s agent.




                                26
       A principal who personally engages in no misconduct may
be vicariously liable for a tortious act committed by an agent
within the course and scope of the agency. (Downey Venture v.
LMI Ins. Co. (1998) 66 Cal.App.4th 478, 513.) The existence and
scope of an agency are generally questions of fact. (Arocho v.
California Fair Plan Ins. Co. (2005) 134 Cal.App.4th 461, 466;
Michaelson v. Hamada (1994) 29 Cal.App.4th 1566, 1576.)
       The UCLA Chapter agrees it could be vicariously liable for
Wolder’s criminal act of giving alcohol to a minor (see, e.g., Bus.
& Prof. Code, § 25658, subd. (a)) if (1) it authorized the
commission of the tort or crime, (2) Wolder committed the tort or
crime in the scope of his employment or the agency or while
performing a service on behalf of the UCLA Chapter, or (3) the
UCLA Chapter ratified Wolder’s conduct after the fact. (See
generally Doe v. Roman Catholic Archbishop of Los Angeles
(2016) 247 Cal.App.4th 953.) It is inappropriate to impose
vicarious liability for an agent’s misconduct that does not arise
from the principal’s enterprise but instead from a personal
dispute. (Kephart v. Genuity, Inc. (2006) 136 Cal.App.4th 280,
291―292 [general rule is employee is not acting in scope of
employment when coming and going to work, but there is an
exception for a “special errand”].)
       The UCLA Chapter asserts that any criminal act Wolder
committed was not done in the course of any agency relationship
with it. Rather, the party at which Steagall was injured was not
a fraternity event; it was Wolder’s birthday party. Wolder thus
testified at his deposition that he would not call the party “a
fraternity party. It was my birthday party, and I lived at the
house at the time.” This therefore evidenced that the birthday
party was not a UCLA Chapter-sponsored event but a private




                                27
party and not part of the fraternity’s “enterprise.” (See Kephart
v. Genuity, Inc., supra, 136 Cal.App.4th at p. 292.)
       Steagall, however, simply calls the party a fraternity party
in his briefs but cites no law or evidence to support that
characterization or that the UCLA Chapter sponsored or was
involved in the party. Instead, he cites these facts: (1) Wolder
was an adult host of the party, (2) he resided in the fraternity
house, (3) he knew Steagall was a minor, (4) he gave Steagall
alcohol, and (5) he was a member of the fraternity’s judicial
board. Even assuming that these facts were undisputed, it is
unclear how they show that Wolder’s party occurred in the scope
of the UCLA Chapter’s enterprise. Steagall failed to produce
evidence that might have spoken to that issue; for example, what
functions did the UCLA Chapter sponsor, what policies or rules
did the UCLA Chapter issue to its members, did Wolder sign any
leasing agreement that might be relevant, and has Wolder ever
been disciplined by the UCLA Chapter?
       In the absence of answers to such questions and cogent law,
argument, and evidence, Steagall failed to raise a triable issue of
material fact as to the UCLA Chapter and any of the fraternity
defendants.




                                28
                         DISPOSITION
       The judgments are affirmed. Respondents may recover
their costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.


We concur:




                        LAVIN, J.




                        KALRA, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               29